DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed March 5, 2021.   Claims 1-18 are pending and an action on the merits is as follows.	
Objection to claim 1 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jared Howenstine on March 15, 2021.

The application has been amended as follows: 

Claim 12 line 9, replace the limitation “measure a second distance being a distance of travel of the elevator car between a landing position and a location of the overtravel feature;” and replace with the limitation:

drive the elevator car upward along the first and second guide rails above the landing;
measure a second distance, the second distance being a distance of travel of the elevator car between the landing position and a location of the overtravel feature by detecting an interaction of the elevator car with the overtravel feature;”
Claim 12 line 12 after the word “distance;” delete the word—and—
Claim 12 line 15, after the word “shaft” insert the phrase—and generate a failure indicator when the calculated measured overtravel distance is less than the overtravel setpoint—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 12: The prior art does not teach nor suggest an elevator system comprising: a first guide rail and a second guide rail; an overtravel feature on at least one of the first or second guide rails, the overtravel feature located a first distance from a top surface of the respective guide rail; an elevator car moveable along the first and second guide rails, and a control unit configured to perform an overtravel distance test, the control unit configured to: measure a landing position of the elevator car relative to a landing in an elevator shaft; drive the elevator car upward along the first and second guide rails above the landing; measure a second distance, the second distance being a distance of travel of the elevator car between the landing position and a location of the overtravel feature by detecting an interaction of the elevator car with the overtravel feature; combine/add the first distance and the second distance to calculate a measured overtravel distance; compare the measured overtravel distance with a predetermined overtravel setpoint; and generate a failure indicator when the calculated measured overtravel distance is less than the overtravel setpoint.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 8: The prior art does not teach nor suggest a method for operating an elevator system comprising: measuring a landing position of an elevator car relative to a landing in an elevator shaft, driving the elevator car upward along a guide rail above the landing, the guide rail having an overtravel feature located a first distance from a top surface of the guide rail, detecting an interaction of the elevator car with the overtravel feature to measure a second distance, wherein the second distance is a measured distance of movement of the elevator car from the landing position to the interaction with the overtravel feature, comparing a calculated overtravel distance based on the first and second distances with a predetermined overtravel setpoint, and generating a failure indicator when the calculated overtravel distance is less than the overtravel setpoint.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-7, 9-11 and 12-18 depend from claim 8 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 15, 2021